Per Ctjriam
By the common law, the heir of a trustee of real estate succeeds to the trust at the death of his ancestor, because the title to the legal estate descends upon him. But he becomes a trustee only prospectively, and accountable' only for his own management of the trust; and has no concern with the accounts of his predecessor, which can be settled only by his personal representative. He has nothing to do with the execution of the trust, so far as it includes personal estate. This account, we understand, contains no more than those matters with which the accountant is personally chargeable; and so far it is a legitimate subject of settlement. Those matters which were chargeable to the ancestor, therefore, whether pertaining to the realty or the personalty, were properly excluded from it.
Decree affirmed.